 Case 3:21-cv-00132-HES-JRK Document 7 Filed 03/23/21 Page 1 of 2 PageID 18




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION



MICHAEL BARNES,

      Plaintiff,

V.                                          Case No. 3:21-cv-132-HES-JRK

U.S. AUTO CREDIT CORP.,

      Defendant.



                                  ORDER


      THIS CAUSE is before the Court on Plaintiffs' "Notice of Settlement"

(Dkt. 6) which indicates the parties have settled all claims; and anticipate

filing a stipulation of dismissal once the closing documents are completed.

(Dkt. 44). The Defendant has not filed an answer or motion for summary

judgment.

      Accordingly, it is hereby ORDERED:

      1. Pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(i), this action

         is hereby DISMISSED without prejudice, but the Court retains

        jurisdiction over this matter for the next sixty days.

      2. Any party may move this Court, within that sixty days, to enter a

         Dismissal with Prejudice, a stipulated form of Final Order or
Case 3:21-cv-00132-HES-JRK Document 7 Filed 03/23/21 Page 2 of 2 PageID 19




          Judgment, or on good cause shown, to reopen this case for further

          proceedings; and

        2. The Clerk is directed to CLOSE this case.

        DONE and ORDERED at Jacksonville, Florida, this-^^Say of March,

2021.




                                               E.^SpHLESINGER
                                        flTED STATES DISTRICT JUDGE
Copies to:
Alexander J. Taylor, Esq.
U.S. Auto Credit Corporation, pro se Defendant
        do Joanne A. Ackman
        1725 Memorial Park Drive
        Jacksonville, Florida 32204
